


Exhibit 10.11
New Hires (2003 Plan) - US Form        


CHENIERE ENERGY, INC.
AMENDED AND RESTATED 2003 STOCK INCENTIVE PLAN
RESTRICTED STOCK GRANT


1.    Grant of Restricted Shares.   Cheniere Energy, Inc., a Delaware
corporation (the “Company”), hereby grants to _______ (“Participant”) all
rights, title and interest in the record and beneficial ownership of ___________
shares (the “Restricted Shares”) of common stock, $0.003 par value per share, of
the Company (“Common Stock”), subject to the conditions described in this grant
of Restricted Stock (this “Grant”) and in the Company's Amended and Restated
2003 Stock Incentive Plan (the “Plan”). The Restricted Shares are granted on
_______________, 20__. Unless otherwise defined in this Grant, capitalized terms
used herein shall have the meanings assigned to them in the Plan.


2.    Effect of the Plan. The Restricted Shares granted to Participant are
subject to all of the provisions of the Plan and this Grant, together with all
of the rules and determinations from time to time issued by the Committees and
by the Board pursuant to the Plan; provided, however, that in the event of a
conflict between any provision of the Plan and this Grant document, the
provisions of this Grant document shall control. The Company hereby reserves the
right to amend, modify, restate, supplement or terminate the Plan without the
consent of Participant, so long as such amendment, modification, restatement or
supplement shall not materially reduce the rights and benefits available to
Participant hereunder, and this Grant shall be subject, without further action
by the Company or Participant, to such amendment, modification, restatement or
supplement unless provided otherwise therein.


3.    Issuance and Transferability. The Restricted Shares may be evidenced in
such manner as the Company shall deem appropriate, including, without
limitation, book-entry registration with the Company's transfer agent or
issuance of a stock certificate or certificates. In the event any stock
certificate is issued in respect of the Restricted Shares, such certificate
shall be registered in the name of the Participant and shall bear an appropriate
legend referring to the terms, conditions and restrictions applicable to such
Restricted Shares and shall be held by the Company or by an escrow agent until
the forfeiture restrictions described in Section 4 expire and all required
withholding obligations as described in Section 11 of this Grant and the
provisions of the Plan have been satisfied. The Participant shall have all the
rights of a stockholder with respect to the Restricted Shares, including the
right to vote and the right to receive dividends or other distributions paid or
made with respect to such shares. The Restricted Shares are not transferable
except by will or the laws of descent and distribution. References to
Participant, to the extent relevant in the context, shall include references to
authorized transferees. Any transfer in violation of this Section 3 shall be
void and of no force or effect, and shall result in the immediate forfeiture of
all unvested Restricted Shares. No right or benefit hereunder shall in any
manner be subject to any debts, contracts, liabilities, or torts of Participant
or otherwise made subject to execution, attachment or similar process.

1

--------------------------------------------------------------------------------






4.    Risk of Forfeiture. Participant shall, without further action of any kind
by the Company or Participant, immediately forfeit all rights to any non-vested
portion of the Restricted Shares in the event of termination, resignation or
removal from employment with the Company under circumstances that do not cause
Participant to become fully vested under the terms of the Plan or this Grant.
Restricted Shares that are forfeited shall be deemed to be immediately
transferred to the Company without any payment by the Company or action by
Participant, and the Company shall have the full and absolute right to cancel
any evidence of Participant's ownership of such forfeited Restricted Shares and
to take any other action necessary to demonstrate the Participant no longer owns
such forfeited Restricted Shares. Following such forfeiture, Participant shall
have no further rights with respect to the forfeited Restricted Shares.
Participant, by his or her acceptance of this Grant, irrevocably grants to the
Company a power of attorney to transfer Restricted Shares that are forfeited to
the Company and agrees to execute any documents requested by the Company in
connection with such forfeiture and transfer.


5.    Vesting. The Restricted Shares shall vest and the forfeiture restrictions
shall lapse during Participant's Continuous Service in four equal annual
installments (at the rate of 25 percent per year) as follows: (i) 25 percent of
the Restricted Shares will vest on the date that is one year from the first day
of the month containing the Grant Date (the “Initial Vesting Date”), (ii) an
additional 25 percent of the Restricted Shares will vest on the first
anniversary of the Initial Vesting Date, (iii) an additional 25 percent of the
Restricted Shares will vest on the second anniversary of the Initial Vesting
Date, and (iv) the remaining portion of the Restricted Shares will vest on the
third anniversary of the Initial Vesting Date. Notwithstanding the foregoing,
any Restricted Shares not then vested shall vest in full immediately upon (a)
the occurrence, during Participant's Continuous Service, of a Change of Control
or (b) the death or Disability of Participant while performing Continuous
Service. Except as otherwise provided in the foregoing sentence, if
Participant's Continuous Service is terminated for any reason, any Restricted
Shares not then vested shall not vest (except as otherwise provided herein) and
shall be forfeited back to the Company.
    
6.    Ownership Rights. Subject to the restrictions set forth in this Grant and
the Plan, Participant is entitled to all voting and ownership rights applicable
to the Restricted Shares, including the right to receive any cash dividends that
may be paid on the Restricted Shares.
    
7.    Reorganization of the Company. Subject to Section 1.2 of the Plan and
Section 8 below, the existence of this Grant shall not affect in any way the
right or power of the Company or its stockholders to make or authorize any or
all adjustments, recapitalizations, reorganizations or other changes in the
Company's capital structure or its business; any merger or consolidation of the
Company; any issue of bonds, debentures, preferred or prior preference stock
ahead of or affecting the Restricted Shares or the rights thereof; the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

2

--------------------------------------------------------------------------------






    
8.    Recapitalization Events. In the event of stock dividends, spin-offs of
assets or other extraordinary dividends, stock splits, combinations of shares,
recapitalizations, mergers, consolidations, reorganizations, liquidations,
issuances of rights or warrants and similar transactions or events involving the
Company as contemplated by the Plan (“Recapitalization Events”), adjustments
shall be made with respect to the Restricted Shares as provided for in the Plan
and then for all purposes references herein to Common Stock or to Restricted
Shares shall mean and include all securities or other property (other than cash)
that holders of Common Stock of the Company are entitled to receive in respect
of Common Stock by reason of each successive Recapitalization Event, which
securities or other property (other than cash) shall be treated in the same
manner and shall be subject to the same restrictions as the underlying
Restricted Shares.
    
9.    Certain Restrictions. By accepting this Grant, Participant acknowledges
that he or she has received a copy of the Plan and agrees that Participant will
enter into such written representations, warranties and agreements and execute
such documents as the Company may reasonably request in order to comply with
applicable securities and other applicable laws, rules or regulations, or with
this document or the terms of the Plan.
    
10.    Amendment and Termination; Waiver. This Grant, together with the Plan,
constitutes the entire agreement by the Participant and the Company with respect
to the subject matter hereof, and supersedes any and all prior agreements or
understandings between the Participant and the Company with respect to the
subject matter hereof, whether written or oral. Except as provided otherwise in
Section 2, no amendment or termination of this Grant shall be made by the
Company at any time without the written consent of Participant. Any provision
for the benefit of the Company contained in this Grant may be waived in writing,
either generally or in any particular instance, by the Company. A waiver on one
occasion shall not be deemed to be a waiver of the same or any other breach on a
future occasion.     


11.    Withholding of Taxes. All payments under the terms of the Grant shall be
subject to, and reduced by, the amount of all federal, state and local income,
employment and other taxes required to be withheld by the Company in connection
with such payments. Participant agrees that, if he or she makes a timely
election under Section 83(b) of the Internal Revenue Code of 1986, as amended,
with regard to the Restricted Shares, Participant will so notify the Company in
writing at the time Participant makes such election and provide a copy thereof
to the Company, so as to enable the Company to timely comply with any applicable
governmental reporting requirements. The Company shall have the right to take
any action as may be necessary or appropriate to satisfy any federal, state or
local tax withholding obligations, provided, however, that except as otherwise
agreed in writing by the Participant and the Company, if Participant is an
Executive Officer or an individual subject to Rule 16b-3, such tax withholding
obligations will be effectuated by the Company withholding a number of shares of
Common Stock from the Grant having a Fair Market Value equal to the amount of
such tax withholding obligations (at the minimum withholding tax rate required
by the Code). The Company's obligation to deliver Restricted Shares to
Participant upon the vesting of such shares is subject to the satisfaction of
any and all applicable federal, state and local income and employment tax
withholding requirements.

3

--------------------------------------------------------------------------------






    
12.    No Guarantee of Tax Consequences. The Grant is intended to be exempt from
or to comply with the requirements of Section 409A of the Code and the Grant
shall be interpreted accordingly. The Company makes no commitment or guarantee
to Participant that any federal or state tax treatment will apply or be
available to any person eligible for benefits under this Grant.
    
13.    Severability; Interpretive Matters. In the event that any provision of
this Grant shall be held illegal, invalid, or unenforceable for any reason, such
provision shall be fully severable and shall not affect the remaining provisions
of this Grant, and the Grant shall be construed and enforced as if the illegal,
invalid, or unenforceable provision had never been included herein. Whenever
required by the context, pronouns and any variation thereof shall be deemed to
refer to the masculine, feminine, or neuter, and the singular shall include the
plural and vice versa. The captions and headings used in the Grant are inserted
for convenience and shall not be deemed a part of the Grant granted hereunder
for construction or interpretation.


14.    Crediting Par Value. In connection with the issuance of the Restricted
Shares pursuant to this Grant and as a result of the expectations of the Company
and Participant of Participant's performance of future services for the Company
or an Affiliate, the Company will transfer from surplus to stated capital the
aggregate par value of the Restricted Shares.
    
15.    Governing Law. The Grant shall be construed in accordance with and
governed by the laws of the State of Delaware to the extent that federal law
does not supersede and preempt Delaware law (in which case such federal law
shall apply).


16.    No Rights To Continued Employment. Nothing in this Grant shall confer
upon the Participant any right to continued employment with the Company (or its
Affiliates or their respective successors) or to interfere in any way with the
right of the Company (or its Affiliates or their respective successors) to
terminate the Participant's employment at any time.


17.    Counterparts. This Grant may be signed in any number of counterparts,
each of which will be an original, with the same force and effect as if the
signature thereto and hereto were upon the same instrument.

4

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Company has executed the Grant as of the date first
above written.


CHENIERE ENERGY, INC.


By: ______________________________________                     


Name: ____________________________________                     
                            
Title: _____________________________________                     






ACKNOWLEDGEMENT AND ACCEPTANCE OF GRANT BY PARTICIPANT. This Grant has been
issued and delivered to Participant by electronic means as provided for under
the Plan. Participant's access and electronic acceptance of this Grant using
Participant's personal identification number assigned to Participant by the
Company shall constitute Participant's electronic signature and acceptance of
the terms and conditions of the Grant as well as the following: (i) Participant
acknowledges and agrees that the Restricted Shares subject to this Grant shall
vest and the forfeiture restrictions shall lapse, if at all, only during the
period of Participant's Continuous Service or as otherwise provided in this
Grant (not through the act of being granted the Restricted Shares) and (ii)
Participant acknowledges receipt of a copy of the Plan, represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts the
Grant subject to all of the terms and provisions hereof and thereof.













5